NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CLETURS SMITH, DOC #R13213,                  )
                                             )
              Appellant,                     )
                                             )
v.                                           )   Case No. 2D17-131
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 13, 2018.

Appeal from the Circuit Court for Pinellas
County; Philip J. Federico, Judge.

Cleturs Smith, pro se.




PER CURIAM.


              Affirmed.


KELLY, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.